              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD MALLAY,                                        :
                                                      :      Civil No. 1:21-CV-857
      Petitioner                                      :
                                                      :
v.                                                    :
                                                      :      (M. J. Carlson)
WARDEN V. MOSER,                                      :
                                                      :
      Respondent                                      :

                           MEMORANDUM OPINION

I.    Statement of Facts and of the Case

      Ronald Mallay, a federal prisoner housed in the Federal Correctional

Institution, Loretto,1 has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, which attacks his conviction in the United States District Court for

the Eastern District of New York following his involvement in a what the Court of

Appeals described as “a wide-ranging conspiracy that involved fraudulently

obtained life insurance policies for members of their extended families and others in

the Guyanese and Guyanese–American community, and, in several instances,



1
  We note parenthetically that FCI Loretto is located in Cambria County,
Pennsylvania, which lies in the venue of the United States District Court for the
Western District of Pennsylvania. 28 U.S.C. §118. Therefore, even if we did not
transfer this matter to the sentencing court, we would still be obliged to transfer it to
the court which has venue over the petitioner and the respondent.
                                           1
murder of the insured in order to collect on those policies.” United States v. James,

712 F.3d 79, 84–85 (2d Cir. 2013).

      Mallay appealed this conviction and sentence, but on direct appeal this

conviction was affirmed. Id. It is against this procedural backdrop that Mallay has

now filed a § 2241 habeas petition, challenging his conviction and sentence based

upon his claim that this prosecution involved an unlawful exercise of extraterritorial

jurisdiction by the United States. (Doc. 1). Typically, such sentencing arguments are

uniquely the province of the sentencing court for consideration through a motion to

vacate or correct sentence under 28 U.S.C. § 2255. Mallay, however, urges us instead

to consider the merits of these arguments through a habeas corpus petition brought

pursuant to 28 U.S.C. § 2241. While we should decline this invitation to address the

underlying merits of Mallay’s claims since his petition is procedurally problematic,

acting out of an abundance of caution, this petition will be transferred to the

sentencing court, the United States District Court for the Eastern District of New

York, for consideration by that court.

II.   Discussion

      A.     This Petition Should Be Transferred to the Sentencing Court.

      In this case, the petitioner has not made out a valid case for pursuing habeas

relief in this district in lieu of a seeking relief in the district of conviction under 28

                                            2
U.S.C. §§ 2241 or 2255. On this score, it is well-settled that: “[T]he usual avenue

for federal prisoners seeking to challenge the legality of their confinement,”

including a challenge to the validity of a sentence, is by way of a motion filed under

28 U.S.C. ' 2255. In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). See also United

States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir. 1999) (stating that § 2255 provides

federal prisoners a means by which to bring collateral attacks challenging the

validity of their judgment and sentence); Snead v. Warden, F.C.I. Allenwood, 110

F. Supp. 2d 350, 352 (M.D. Pa. 2000) (finding that challenges to a federal sentence

should be brought in a motion filed under 28 U.S.C. § 2255). It is now clearly

established that Section 2255 specifically provides the remedy to federally-

sentenced prisoners that is the equivalent to the relief historically available under the

habeas writ. See Hill v. United States, 368 U.S. 424, 427 (1962). Therefore, as a

general rule, a § 2255 motion “supersedes habeas corpus and provides the exclusive

remedy” to one in custody pursuant to a federal court conviction. Strollo v.

Alldredge, 463 F.2d 1194, 1195 (3d Cir. 1972). Indeed, it is clear that “Section 2241

‘is not an additional, alternative or supplemental remedy to 28 U.S.C. § 2255.’”

Gomez v. Miner, No. 3:CV-06-1552, 2006 WL 2471586, at *1 (M.D. Pa. Aug. 24,

2006) (quoting Myers v. Booker, 232 F.3d 902 (10th Cir. 2000)).

      Typically, this general rule admits of only one, narrowly-tailored, exception.

A defendant is permitted to pursue relief under 28 U.S.C. § 2241 only where he

                                           3
shows that the remedy under § 2255 would be “inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e); see also United States v. Brooks, 230

F.3d 643, 647 (3d Cir. 2000) (recognizing availability of § 2241 in cases where

petitioners have no other means of having claims heard). The inadequacy or

ineffectiveness must be “a limitation of scope or procedure . . . prevent[ing] a § 2255

proceeding from affording . . . a full hearing and adjudication of [a] wrongful

detention claim.” Okereke v. United States, 307 F.3d 120 (3d Cir. 2002) (citing

Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam)). “It is the

inefficacy of the remedy, not the personal inability to use it, that is determinative.”

Cradle, 290 F.3d at 538-39 (citing Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir.

1986)).

      Accordingly, “[s]ection 2255 is not inadequate or ineffective merely because

the sentencing court does not grant relief, the one-year statute of limitations has

expired, or the petitioner is unable to meet the stringent gatekeeping requirements of

the amended § 2255.” Cradle, 290 F.3d at 539 (emphasis added). Furthermore, if a

petitioner improperly challenges a federal conviction or sentence under ' 2241, the

petition must be dismissed for lack of jurisdiction. Application of Galante, 437 F.2d

1164, 1165 (3d Cir. 1971). The only recognized exception to this rule was identified

by the Court of Appeals in In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997), when

the Court held that § 2241 relief could be available in lieu of a motion under 28

                                          4
U.S.C. § 2255 in very narrow instances when a petitioner had no earlier opportunity

to challenge his conviction for conduct that an intervening change in substantive law

made no longer criminal. Dorsainvil, 119 F.3d at 251.

      In this case, the representations that the petitioner makes in his petition simply

do not demonstrate that he is entitled to resort to seeking habeas relief under 28

U.S.C. § 2241 on the grounds that a motion under 28 U.S.C. § 2255 would be

ineffective or inadequate. None of the petitioner’s claims fall within the narrow

exception outlined in Dorsainvil, in which § 2241 relief could be available in lieu of

a motion under 28 U.S.C. § 2255. In Dorsainvil, the Third Circuit held that § 2241

relief was available only in very narrow instances to a petitioner who had no earlier

opportunity to challenge his conviction for conduct that an intervening change in

substantive law made no longer criminal. Dorsainvil, 119 F.3d at 251.

      In this regard: “[i]t is important to note in this regard that >actual innocence=

means factual innocence, not mere legal insufficiency.” Bousley v. United States,

523 U.S. 614, 623-24 (1998) (citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).

“To establish actual innocence, petitioner must demonstrate that, ‘ “ ‘in light of all

the evidence,” ’ ‘it is more likely than not that no reasonable juror would have

convicted him.’ Schlup v. Delo, 513 U.S. 298, 327-328 (1995) (quoting Friendly,

Is Innocence Irrelevant? Collateral Attack on Criminal Judgments, 38 U. Chi. L.

Rev. 142, 160 (1970)).” Bousley, 523 U.S. at 623. Applying this principle to claims

                                           5
made under Dorsainvil:

      [T]his Court would have jurisdiction over Petitioner’s petition if, and
      only if, Petitioner demonstrates: (1) his “actual innocence,” (2) as a
      result of a retroactive change in substantive law that negates the
      criminality of his conduct, (3) for which he had no other opportunity to
      seek judicial review. See Dorsainvil, 119 F.3d at 251B52; Cradle v. U.S.
      ex rel. Miner, 290 F.3d 536, 539 (3d Cir.2002); Okereke v. United
      States, 307 F.3d 117, 120 (3d Cir.2002). A claim of “actual innocence”
      relates to innocence in fact, not innocence based on a legal, procedural
      defect. A litigant must present evidence of innocence so compelling that
      it undermines the court’s confidence in the trial’s outcome of
      conviction; thus, permitting him to argue the merits of his claim. A
      claim of actual innocence requires a petitioner to show: (a) new reliable
      evidence not available for presentation at the time of the challenged
      trial; and (b) that it is more likely than not that no reasonable juror
      would have convicted the petitioner in the light of the new evidence.
      See House v. Bell, 547 U.S. 518, 126 S. Ct. 2064, 165 L.Ed.2d 1 (2006);
      Schlup v. Delo, 513 U.S. 298, 324, 327, 115 S. Ct. 851, 130 L.Ed.2d
      808 (1995). Furthermore, the Supreme Court, in House, emphasized
      that the gateway standard for habeas review in claims asserting actual
      innocence is extremely demanding and permits review only in the
      “extraordinary” case. See House, 547 U.S. at 536B37 (citing Schlup,
      513 U.S. at 327).

White v. Zickefoose, CIV 10-0548 (RMB), 2010 WL 1050171 (D.N.J. Mar. 19,

2010).

      On its face, this petition simply does not demonstrate that this narrow

exception has any legitimate application to the instant proceedings. Mallay is not

alleging that this case entails matters that an intervening change in substantive law

has made no longer criminal. Dorsainvil, 119 F.3d at 251. Quite the contrary, the

offenses for which Mallay was convicted remain as illegal today as they were when


                                         6
the petitioner was convicted of this crime. Simply put, one still may not kill people

to fraudulently obtain insurance benefits. Instead, Mallay merely invites the court to

consider whether this prosecution involved an inappropriate exercise of

extraterritorial jurisdiction. Therefore, the Dorsainvil exception, under which § 2241

relief could be available in lieu of a motion under 28 U.S.C. § 2255, simply has no

application to this case. Instead, the petitioner’s current § 2241 petition seems

explicitly premised on a notion of judge-shopping, a desire to litigate claims in a

different forum. Such a claim is plainly inadequate as an excuse for foregoing the

proper course of litigating collateral challenges to a petitioner’s federal conviction,

and therefore this request must be rejected by this court. Manna v. Schultz, 591 F.3d

664 (3d Cir. 2010).

      Therefore this is a case which is procedurally problematic as a habeas corpus

petition under § 2241. Recognizing that this matter potentially may not be

appropriately brought before this court, the petition could either be dismissed or

transferred to the Eastern District of New York, so the sentencing district court may

consider this petition. While both courses—dismissal or transfer—are available to

this court, in the instant case we will transfer this case to the court of conviction. In

reaching this conclusion, we note that federal habeas corpus proceedings are

essentially civil proceedings, and as such are governed by the statutes and rules

which apply generally to civil litigation. Thus, such petitions are also subject to the

                                           7
general rules governing venue in civil litigation, including title 28 U.S.C. § 1404(a),

which states as follows: “For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district of division

where it might have been brought.”

       Adhering to this familiar principle, we observe that when courts in this district

have been confronted by habeas petitions, like the petition lodged here, which

challenge aspects of a sentence imposed by another federal district court, they have

often relied upon § 1404 to order the transfer of the petition to the sentencing court

for its consideration. In reaching this result, we have observed that:

       The Court may apply “traditional venue considerations,” including
       convenience to the parties, where material events took place, and where
       records and witnesses pertinent to a petitioner’s claim may be found, to
       habeas cases. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 493-
       94, 93 S. Ct. 1123, 35 L.Ed.2d 443 (1973). Indeed, this Court has
       followed this course of action in other cases where an inquiry into the
       sentencing court’s intent was necessary to properly dispose of a
       petition. . . . . See Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010
       WL 2632561, at *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v.
       Williamson, Civil No. 3:07-CV-1788, 2008 WL 1752229, at *4 (M.D.
       Pa. April 14, 2008) (Munley, J.) (citing Verissimo v. INS, 204
       F.Supp.2d 818, 820 (D.N.J. 2002) (finding that “a habeas petition may
       be transferred to the district court of the state in which the petitioner
       was sentenced and convicted, even if the petitioner was transferred to
       prison in a different state.”); Wilkins v. Erickson, 484 F.2d 969, 973
       (8th Cir. 1973) (allowing transfer of habeas corpus case from the
       District of South Dakota to the District of Montana because “Montana,
       the state of conviction and sentencing, is the most convenient forum
       because of the availability of witnesses and records.”).

Stover v. Sniezek, No. 1:10-CV-1213, 2010 WL 3220318, *4 (M.D. Pa. Aug. 12,

                                             8
2010) (Jones, J.); see also Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010 WL

2632561, *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v. Williamson, Civil No.

3:07-CV-1788, 2008 WL 1752229, *4 (M.D. Pa. April 14, 2008) (Munley, J.).

      In this case, the prerequisites for a transfer of this matter to the Eastern District

of New York pursuant to 28 U.S.C. § 1404 are satisfied. At the outset, it is apparent

that this venue is another district where this claim might have been brought through

a motion under 28 U.S.C. § 2255. It is also evident that the second prerequisite for a

transfer order is present here: a transfer of this action would serve: “the convenience

of parties and witnesses, [and] the interest of justice.” 28 U.S.C. § 1404(a). As we

have previously noted when transferring other petitions to the sentencing district:

      Because the District Court . . . sentenced the petitioner, the events
      material to the case took place in that district. In addition, the court in
      that district has access to the evidence that led the court to make its
      sentencing . . . determination and can best access any witnesses
      necessary to investigate the case. The interests of judicial efficiency and
      economy would best be served by transferring the case to the
      [sentencing court].

Gardner, 2008 WL 1752229, at *4.

      Moreover, in the instant case, “[w]e need not. . . be overly concerned with the

limitations on transfer in section 1404(a), as we believe that there is at least a

plausible argument that if [the petitioner] has no other remedy in the district of his

conviction and sentencing, . . . the district court [may] exercise[e] jurisdiction under

the All–Writs Act, 28 U.S.C. § 1651(a) to grant him a writ of error coram nobis.”

                                            9
In re Nwanze, 242 F.3d 521, 526 (3d Cir. 2001).

      Further, we note that an order transferring this case to the sentencing district

for further proceedings also protects the petitioner’s rights as a pro se litigant. Such

a transfer order avoids any unintended prejudice to the petitioner that might flow

from a dismissal of this action. See Burnett v. New York Cent. R. Co., 380 U.S. 424,

430 (1965). Moreover, addressing the question of venue in this fashion would not

constitute a ruling on the merits of the petitioner’s claims, thus assuring that the

petitioner can have his case heard on its merits in the most appropriate forum. See,

18 Wright, Miller & Cooper Federal Practice and Procedure, § 4436, at 338 (stating

that “a dismissal for lack of jurisdiction or improper venue does not operate as an

adjudication upon the merits”) (footnote omitted).

      Finally, we note that:

      A motion to transfer venue ... involves a non-dispositive pretrial matter
      which a magistrate judge may determine pursuant to 28 U.S.C. §
      636(b)(1)(A). See Silong v. U.S., 5:05–CV–55–OC–10GRJ, 2006 WL
      948048, at *1 n. 1 (M.D.Fla. April 12, 2006); Blinzler v. Marriott Int'l,
      Inc., No. Civ. A. 93–0673L, 1994 WL 363920, at *2 (D.R.I. July 6,
      1994); O'Brien v. Goldstar Tech., Inc., 812 F.Supp. 383
      (W.D.N.Y.1993); Russell v. Coughlin, No. 90 Civ. 7421, 1992 WL
      209289 (S.D.N.Y. Aug.19, 1992); Hitachi Cable Am., Inc. v. Wines,
      Civ.A. No. 85–4265, 1986 WL 2135 (D.N.J. Feb.14, 1986). This is true
      “because it can only result in the transfer of a case to another federal
      district, not in a decision on the merits or even a determination of
      federal jurisdiction.” Adams v. Key Tronic Corp., No. 94 Civ. AO535,
      1997 WL 1864, at *1 (S.D.N.Y. Jan. 2, 1997) (collecting cases).




                                          10
Berg v. Aetna Freight Lines, CIV.A. 07–1393, 2008 WL 2779294 (W.D. Pa. July

15, 2008). Therefore, the decision to transfer a case rests within the jurisdiction and

sound discretion of a United States Magistrate Judge under 28 U.S.C. §

636(b)(1)(A), subject to appeal to the district court for an abuse of that discretion.

See Franklin v. GMAC, CIV.A. 13–0046, 2013 WL 140042 (W.D. Pa. Jan. 10,

2013) (“Orders to transfer are not listed as dispositive..... A Magistrate Judge may

rule on such matters pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Silong v. United

States, 2006 WL 948048, at *1 n. 1 (M.D. Fla. 2006). See also In re U.S. Healthcare,

159 F.3d 142, 145 (3d Cir. 1998) (a dispositive order is one that “terminates the

matter in the federal court”). This is true “because [the ruling] can only result in the

transfer of a case to another federal district, not in a decision on the merits or even a

determination of federal jurisdiction.” Adams v. Key Tronic Corp., 1997 WL 1864,

at *1 (S.D.N.Y. 1997) (collecting cases); see also Holley v. Robinson, 2010 WL

1837797, *2 (M.D. Pa. 2010) (since “order transferring a case is not a dispositive

final order in that case, this proposed transfer is a matter which lies within the

authority of either the district court, or this [magistrate] court.”); Berg v. Aetna

Freight Lines, 2008 WL 2779294, at *1 (W.D. Pa. 2008) (“A motion to transfer

venue pursuant to 28 U.S.C. § 1404(a) involves a non-dispositive pretrial matter

which a magistrate judge may determine pursuant to 28 U.S.C. § 636(b)(1)(A)”)

(collecting cases)).

                                           11
       In sum, the petitioner invites this court under the guise of a habeas petition to

do something that the sentencing court should, in the first instance, be given the

opportunity to do—decide whether to set aside his conviction and sentence. We

should decline this invitation, but acting out of an abundance of caution, this Court

should transfer this petition pursuant to 28 U.S.C. § 1404 to the sentencing court so

that court may address the merits of these claims.

III.   Conclusion

       Accordingly, for the foregoing reasons, IT IS ORDERED that this Court

transfer this petition to the United States District Court for the Eastern District of

New York pursuant to 28 U.S.C. § 1404, so that court may address the merits of

these claims.

       An appropriate order follows.


                                               S/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge

May 12, 2021.




                                          12
